Citation Nr: 1827599	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.   12-01 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for bilateral tinea pedis (athlete's foot) since November 23, 2011.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1981 to January 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran requested a hearing, which was scheduled for May 2016.  The Veteran cancelled the scheduled hearing in April 2016. 

In December 2015 and May 2017, the Board remanded the claim for further development. 


FINDINGS OF FACT

After November 23, 2011, the Veteran's tinea pedis covered less than 5 percent of the entire body and less than five percent of exposed areas were affected.  It was treated with topical therapy and did not require systemic therapy, such as corticosteroids. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for tinea pedis for the period after November 23, 2011, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A,
5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118,
Diagnostic Codes 7806, 7813 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a July 2009 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

This claim was remanded in May 2017 to obtain outstanding VA medical records and afford the Veteran a VA examination for his claim.  In May 2017, records were obtained from Dublin VA and Atlanta VA Clinics.  Additionally, the Veteran was scheduled for a VA examination in May 2017 and in June 2017; the RO was informed that the Veteran canceled his scheduled VA examination.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Legal Criteria 

Under 38 C.F.R. § 3.655 (2017), when a claimant does not report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  In this case, the Veteran's claim is deemed an original claim as he initiated his appeal in response to the initial rating assigned.  See Turk v. Peake, 21 Vet. App. 565 (2008) (in applying 38 C.F.R. § 3.655 , an initial rating claim is considered an original claim).  As the Veteran failed to report for necessary VA examinations without good cause shown, the claim will be rated on the evidence of record. 38 C.F.R. § 3.655.

Disability ratings are determined by applying the criteria set forth in the VA
Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The
percentage ratings contained in the Rating Schedule represent, as far as can be
practicably determined, the average impairment in earning capacity resulting from
diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38
C.F.R. § 4.1 (2017).

In considering the severity of a disability, it is essential to trace the medical history
of the Veteran . 38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282
(1991).  Although the regulations do not give past medical reports precedence over
current findings, the Board is to consider the Veteran's medical history in
determining the applicability of a higher rating for the entire period in which the
appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).
Where there is a question as to which of two evaluations shall be applied, the higher
evaluation will be assigned if the disability picture more nearly approximates the
criteria required for that rating.  Otherwise, the lower rating will be assigned.  38
C.F.R. § 4.7 (2017).

In cases where the original rating assigned is appealed, consideration must be given
to whether a higher rating is warranted at any point during the pendency of the
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral tinea pedis is currently rated as noncompensable under Diagnostic Codes 7813-7806.

Tinea pedis is rated by analogy as dermatophytosis, and under Diagnostic Code
7813 (dermatophytosis) is to be rated as disfigurement of the head, face, or neck (
Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805),
or dermatitis (Code 7806), depending upon the predominant disability.  38 C.F.R.
§ 4.118.  The RO has determined that the predominant disability is akin to
dermatitis (7806) and evaluated the Veteran's tinea pedis as such.  See 38 C.F.R.
§ 4.20.

Under Diagnostic Code 7806 (dermatitis or eczema), a 0 percent rating is warranted
when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-
month period.  A 10 percent rating is warranted for involvement of at least 5
percent, but less than 20 percent, of the entire body or at least 5 percent, but less
than 20 percent, of exposed areas are affected; or with the need for intermittent
systemic therapy such as with corticosteroids or other immunosuppressive drugs for
a total duration of less than six weeks during the past 12-month period.  A 30
percent rating is warranted where the area of involvement is 20 to 40 percent of the
entire body or 20 to 40 percent of exposed areas; or with a need for systemic
therapy such as with corticosteroids or other immunosuppressive drugs for a total
duration of six weeks or more, but not constantly, during the past 12-month period.
The highest (60 percent) rating requires involvement of more than 40 percent of the
entire body or more than 40 percent of exposed areas, or with the need for constant
or near-constant systemic therapy such as with corticosteroids or other
immunosuppressive drugs in the past 12-month period.  38 C.F.R. § 4.118,
Diagnostic Code 7806.

Although all available diagnostic codes have been considered, Diagnostic Codes
7800-7805 do not apply because the evidence does not show that the Veteran has
scars related to his tinea pedis, and as discussed, his predominant disability is
dermatitis.

Review of the Veteran's VA outpatient treatment records revealed that he was prescribed topical medication to treat his bilateral tinea pedis.  There was no mention of any systemic therapy such as corticosteroids.

In November 2011, the Veteran was afforded a VA examination.  The Veteran reported that his condition started as a rash on both feet.  He indicated that he was diagnosed with a fungus and was treated with a cream. .  On physical examination, the skin on the left and right foot revealed skin on the heel dry and peeling.  The remainder of the foot was smooth.  There was no increased heat or redness.  There was no lesion or rash.  There was no edema, inflammation, blisters, hypopigmented areas, discoloration, scarring, disfigurement, thickened dark little toe, and no open lesions between the toes.  

On January 2012 VA Form 9, the Veteran wrote that his condition was still active.  The Veteran indicated that his pain was very unbearable at times.  He explained that the pain was in his toes and traveled up both of his legs.  He reported that he was not able to stand without the assistance of crutches.   

A September 2013 VA treatment note documented the Veteran's complaints.  The examiner indicated that the Veteran had dystrophic, discolored, thickened toenails, and white scale on the soles.

A March 2014 VA treatment note documented that the Veteran reported he had thick toenails.  The examiner noted that the Veteran had thickened and yellowish toenails with white patches in web spaces.  The examiner indicated that it was likely onychomycosis of the toenails with concomitant tinea pedis.  The examiner noted that he would like to defer on systemic therapy at this that time.  He instructed the Veteran to apply topical clotrimazole cream to the affected areas.  

In this case, the Board finds that the preponderance of the evidence is against a finding that the Veteran's tinea pedis encompassed more than 5 percent of the entire body and did not affect any exposed area of the body.  The VA outpatient records and the VA medical examination report do not indicate that the Veteran's symptomatology met the regulatory requirements for a compensable rating.  There is no evidence that indicates the Veteran's disability has been treated with systemic therapy such as corticosteroids or other immunosuppressive drugs at any point during the appeal period.  Based on the foregoing, the Board concludes that the Veteran does not meet the criteria for compensable disability rating. 

The Board has considered whether any other diagnostic codes pertaining to the skin are applicable in this case.  The diagnostic codes pertaining to scars and disfigurement are not applicable, as the Veteran's disability picture is one of discoloration and thickness of the toenails rather than scarring and the manifestations are not shown to disfigure the head, face, or neck.  Therefore, a rating under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 is not appropriate.  The Veteran has not been diagnosed with any of the disabilities contemplated by Diagnostic Codes 7815-7830.  Accordingly, a rating under those diagnostic codes would also not be appropriate. 

Based on the foregoing, the Board finds that the criteria for a compensable disability rating for bilateral tinea pedis from November 23, 2011, have not been met and the claim must be denied.


ORDER

Entitlement to a compensable rating for bilateral tinea pedis (athlete's foot) from November 23, 2011, and thereafter is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


